            Case 1:20-cv-07997-CM Document 6 Filed 09/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRIAN DOYLE,

                                 Plaintiff,

                     -against-

MASSACHUSETTS INSTITUTE OF
TECHNOLOGY, ITS CURRENT                                          20-CV-7997 (CM)
AND/FORMER EMPLOYEES, AS WELL AS
INDIVIDUALS USING TECHNOLOGY                                    CIVIL JUDGMENT
DEVELOPED AT THIS INSTITUTE,
INCLUDING BUT NOT LIMITED TO DINA
KATABI; ERAN BEN JOSEPH; PHILLIP
CLAY; J. PHILLIP THOMPSON; AND JAMES
BUCKLEY,

                                 Defendants.

         Pursuant to the order issued September 29, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     September 29, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
